               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

CHAD BARRY BARNES,            )     CIVIL 16-00230 LEK-KSC
                              )
          Appellant,          )
                              )
     vs.                      )
                              )
DANE S. FIELD, TRUSTEE,       )
                              )
          Appellee.           )
______________________________)


           ORDER: ADOPTING IN PART AND REJECTING IN PART
    THE BANKRUPTCY COURT’S MEMORANDUM OF DECISION ON REMANDED
         ISSUES; GRANTING APPEAL OF THE BANKRUPTCY COURT’S
          MAY 9, 2016 ORDER GRANTING TRUSTEE’S MOTION FOR
       ORDER (I) AUTHORIZING SALE OF BOAT AND TRAILER UNDER
   BANKRUPTCY CODE § 363, AND (II) OTHERWISE GRANTING RELIEF,
  FILED ON MARCH 29, 2016; AND REVERSING THE MAY 9, 2016 ORDER

          The instant case is Appellant Chad Barry Barnes’s

(“Barnes”) appeal from the bankruptcy court’s May 9, 2016 Order

Granting Trustee’s Motion for Order (I) Authorizing Sale of Boat

and Trailer Under Bankruptcy Code § 363, and (II) Otherwise

Granting Relief, Filed on March 29, 2016 (“5/9/16 Bankruptcy

Order” and “Appeal”).   [Notice of Transmittal to District Court,

filed 5/11/16 (dkt. no. 1).1]   After remand from the Ninth

Circuit, this Court remanded the case to the bankruptcy court to

     1 Barnes’s Notice of Appeal and Statement of Election is
dkt. no. 1-1, and the 5/9/16 Bankruptcy Order is dkt. no. 1-2.
He filed an Amended Notice of Appeal and Statement of Election
on September 1, 2016. [Transmittal of Document for Pending
Appeal (dkt. no. 12).]
address the issues identified in the Ninth Circuit’s order.

[Ninth Circuit Order, filed 7/16/18 (dkt. no. 47);2 Order

remanding case to bankruptcy court, filed 7/23/18 (dkt. no. 49)

(“7/23/18 Remand Order”).]

           Currently before the Court is the bankruptcy court’s

December 14, 2018 Memorandum of Decision on Remanded Issues

(“12/14/18 Remand Decision”), which was transmitted to this

district court on the same date.       [Dkt. no. 51.3]   On

February 15, 2019, Barnes filed his brief regarding the 12/14/18

Remand Decision (“Remand Brief”),4 and Appellee Dane S. Field,

Trustee for the bankruptcy estate of Sea Hawaii Rafting, LLC

(“the Trustee”), filed a response to the Remand Brief on

February 26, 2019.   [Dkt. nos. 59, 60.]      The Court finds

Barnes’s Appeal suitable for disposition without a hearing

pursuant to Rule LR7.2(d) of the Local Rules of Practice for the

United States District Court for the District of Hawaii (“Local

Rules”).   On April 5, 2019, this Court issued an entering order


     2 The Ninth Circuit’s July 16, 2018 Order is also available
at 2018 WL 3943018.

     3 The first page of docket number 51 is the transmittal
notice. All subsequent citations to the 12/14/18 Remand
Decision refer to the page numbers indicated on the decision
itself.

     4 On February 27, 2019, Barnes filed a revised version of
the Remand Brief. [Dkt. no. 61.]



                                   2
informing the parties of its rulings on: the issues on remand

from the Ninth Circuit; and Barnes’s Appeal.   [Dkt. no. 64.]

The instant Order supersedes that entering order.   For the

reasons set forth below, the 12/14/18 Remand Decision is hereby

adopted in part and rejected in part, Barnes’s Appeal is hereby

granted, and the 5/9/16 Bankruptcy Order is hereby reversed.

                            BACKGROUND

           Barnes worked for Sea Hawaii Rafting, LLC (“SHR”) for

six years on the M/V Tehani, a twenty-five-foot inflatable boat

(“the Tehani”).   Barnes suffered serious injuries during an

incident that occurred on July 3, 2012 while he and Kris Henry

(“Henry”), the owner and manager of SHR, were launching the

Tehani, using a trailer (“the Trailer”).   Barnes v. Sea Haw.

Rafting, LLC (“Admiralty Opinion”), 889 F.3d 517, 523-25 (9th

Cir. 2018).

I.   Proceedings in the District Court and the Bankruptcy Court

           Barnes filed an admiralty action against Henry, SHR,

and the Tehani, seeking to enforce his seaman’s lien against the

Tehani for the maritime remedy of maintenance and cure.   [Barnes

v. Sea Haw. Rafting, LLC, et al., CV 13-00002 ACK-WRP

(“Admiralty Action”), Verified Complaint, filed 1/1/13 (dkt.

no. 1).]   In the admiralty action, Barnes’s in rem claims

against the Tehani were dismissed for lack of jurisdiction.

[Id., Order Granting in Part and Denying in Part Pltf.’s Motion

                                 3
for Summary Judgment as to Unseaworthiness, Negligence Per Se,

and Jones Act Negligence, and Dismissing Def. M/V Tehani for

Lack of Jurisdiction, filed 12/22/15 (dkt. no. 197).]

           While the Admiralty Action was pending, Henry and SHR

each initiated bankruptcy proceedings.   [In re Henry, Bankr.

Case No. 14-01475, Voluntary Petition (Chapter 13), filed

11/3/14 (dkt. no. 1); In re Sea Haw. Rafting, LLC, Bankr. Case

No. 14-01520 (“SHR Bankruptcy”), Voluntary Petition (Chapter 7),

filed 11/12/14 (dkt. no. 1).]   In light of these proceedings,

the Admiralty Action was stayed, pursuant to 11 U.S.C. § 362(a).

[Admiralty Action, Minute Order, filed 11/13/14 (dkt. no. 152).]

The stay was lifted on June 25, 2016.    [Id., Minute Order, filed

6/25/16 (dkt .no. 156).]

           The instant Appeal arises from the SHR Bankruptcy.    On

March 29, 2016, the Trustee filed a Motion for Order

(I) Authorizing Sale of Boat and Trailer under Bankruptcy Code

§ 363, and (II) Otherwise Granting Relief (“Sale Motion”), and

Barnes filed a document that was both a motion to stay the sale

of the Tehani and a memorandum in opposition to the Sale Motion

(“Stay Motion”) on April 12, 2016.   [SHR Bankr., dkt. nos. 151,

156.]   In the Sales Motion, the Trustee sought approval to sell

the Tehani for $32,500.00 and the Trailer for $2,500.00 to Aloha

Ocean Excursions, LLC (“AOE” or “the Buyer”).   [Id., 5/9/16

Bankruptcy Order (dkt. no. 185) at 2-3.]

                                 4
            The bankruptcy court found that: the prices for the

Tehani and the Trailer were “fair and reasonable”; the notice of

the sale was proper; there was “[a] sound business purpose” for

the sale; and “[t]he sale has been offered and accepted in good

faith between the Buyer and the Trustee.”    [Id. at 3.]   The

bankruptcy court thereafter: granted the Sale Motion; authorized

the sale of the Tehani and the Trailer; stated that the sale was

“free and clear of all liens and encumbrances, to the maximum

extent permitted by the Bankruptcy Code”; noted that the Tehani

and the Trailer were purchased “in good faith within the meaning

of Bankruptcy Code § 363(m)”; and denied Barnes’s Stay Motion,

explaining that “Barnes is not a creditor and therefore [is]

without standing to file such a motion.”    [Id. at 4.]    Barnes’

Appeal was transmitted to this district court on May 11, 2016.

[Dkt. no. 1.]

            On September 27, 2016, the Trustee filed a motion to

dismiss the Appeal, which this Court granted in an order issued

on March 14, 2017 (“3/14/17 Order”).    [Dkt. nos. 14, 33.5]     The

primary basis of the 3/14/17 Order was the fact that Barnes did

not obtain a stay of the 5/9/16 Bankruptcy Order.    See, e.g.,

2017 WL 988655, at *3.    On March 31, 2017, Barnes filed a motion

for reconsideration of the 3/14/17 Order and an errata to the

     5   The 3/14/17 Order is also available at 2017 WL 988655.



                                  5
motion for reconsideration.     [Dkt. nos. 34, 35.]   On June 26,

2017, this Court issued an order denying Barnes’s motion for

reconsideration (“6/26/17 Order”), and the Clerk’s Office

entered the Judgment in a Civil Case.     [Dkt. nos. 40,6 41.]

Barnes filed a notice of appeal on June 30, 2017.     [Dkt.

no. 42.]

II.   Ninth Circuit Appeals and Remand

             While Barnes’s appeal of the 3/14/17 Order and the

6/26/17 Order was pending, the Ninth Circuit issued the

Admiralty Opinion.     The Ninth Circuit reversed the district

court’s order in the Admiralty Action dismissing the Tehani for

lack of jurisdiction.     Admiralty Opinion, 889 F.3d at 543.

             In Barnes’s appeal of the 3/14/17 Order and the

6/26/17 Order, the Ninth Circuit vacated the orders and remanded

the case to this Court for reconsideration in light of the

Admiralty Opinion.     Ninth Circuit Order, 2018 WL 3943018.     The

Ninth Circuit directed this Court to “determine whether Barnes

has prudential standing to pursue” the Appeal.     Id. at *1.    It

also stated either this Court or the bankruptcy court “should

determine whether the bankruptcy court lacked jurisdiction to

authorize the sale, and whether the sale can and should be

avoided.”     Id. (citation omitted).   The Mandate was issued on

      6   The 6/26/17 Order is also available at 2017 WL 2818197.



                                   6
the same date as the Ninth Circuit Order.   [Dkt. no. 48.]   This

Court thereafter remanded the case to the bankruptcy court to

address the following issues: 1) whether Barnes had prudential

standing to seek a stay of the sale of the Tehani; 2) if Barnes

had prudential standing, whether the bankruptcy court lacked

jurisdiction to authorize the sale; and 3) whether to avoid the

sale.   [7/23/18 Remand Order at 3.]

           In the 12/14/18 Remand Decision, the bankruptcy court

concluded that: 1) Barnes had prudential standing to seek a stay

of the sale of the Tehani; [12/14/18 Remand Decision at 6;]

2) the bankruptcy court did not have jurisdiction to authorize

the sale of the Tehani free and clear of Barnes’s maritime lien,

but the bankruptcy court did have jurisdiction to authorize the

sale subject to the lien; [id. at 8;] and 3) the 5/9/16

Bankruptcy Order should be set aside, and the district court in

the Admiralty Action should adjudicate the parties’ claims to

the proceeds of the prior sale, [id. at 10].

           Barnes urges this Court to reject the 12/14/18 Remand

Decision’s analysis of the issues on remand from the Ninth

Circuit.

                             STANDARD

           “A district court sitting in appellate jurisdiction

over a bankruptcy court’s order under 28 U.S.C. § 158(a)(1)

applies the same legal standard as a federal court of appeals.”

                                 7
Kim v. Field, CIVIL NO. 18-00168 JAO-KSC, 2018 WL 6184880, at *2

(D. Hawai`i Nov. 27, 2018) (citing In re Crystal Props. Ltd.,

268 F.3d 743, 755 (9th Cir. 2001)).   This Court has stated:

                    This court reviews a bankruptcy court’s
               findings of fact for clear error and its
               conclusions of law de novo. See In re
               Kimura (United States v. Battley), 969 F.2d
               806, 810 (9th Cir. 1992) (“The Court reviews
               the bankruptcy court’s findings of fact
               under the clearly erroneous standard and its
               conclusions of law de novo.”). The court
               “must accept the Bankruptcy Court’s findings
               of fact, unless the court is left with the
               definite and firm conviction that a mistake
               has been committed. Mixed questions of law
               and fact are reviewed de novo.” In re JTS
               Corp., 617 F.3d 1102, 1109 (9th Cir. 2010)
               (quotation marks and citations omitted).

          In re Lee, CIVIL NO. 15-00278 SOM/RLP, 2015 WL
          7274035, at *1 (D. Hawai`i Nov. 17, 2015). The
          United States Supreme Court has stated:

               [a] finding is ‘clearly erroneous’ when
               although there is evidence to support it,
               the reviewing court on the entire evidence
               is left with the definite and firm
               conviction that a mistake has been
               committed. This standard plainly does not
               entitle a reviewing court to reverse the
               finding of the trier of fact simply because
               it is convinced that it would have decided
               the case differently. The reviewing court
               oversteps the bounds of its duty under Fed.
               R. Civ. P. 52(a) if it undertakes to
               duplicate the role of the lower court. In
               applying the clearly erroneous
               standard . . . , [reviewing] courts must
               constantly have in mind that their function
               is not to decided factual issues de novo.
               If the [lower] court’s account of the
               evidence is plausible in light of the record
               viewed in its entirety, the [reviewing
               court] may not reverse it even though

                                8
                 convinced that had it been sitting as the
                 trier of fact, it would have weighed the
                 evidence differently. Where there are two
                 permissible views of the evidence, the
                 factfinder’s choice between them cannot be
                 clearly erroneous.

          Anderson v. City of Bessemer, 470 U.S. 564, 573-
          74 (1985) (some alterations in Anderson)
          (citations and some internal quotation marks
          omitted). The standards described in Anderson
          apply when a district court reviews the factual
          findings of a bankruptcy court. See, e.g.,
          Ingram v. Burchard, 482 B.R. 313, 322 (N.D. Cal.
          2012); In re Daewoo Motor Am., Inc., 471 B.R.
          721, 732 (C.D. Cal. 2012), aff’d, 554 Fed. Appx.
          638 (9th Cir. 2014); In re Folsom, Civil No.
          10CV2440 L(NLS), 2011 WL 3489681, at *1 (S.D.
          Cal. Aug. 8, 2011), aff’d sub nom., Folsom v.
          Davis, 513 Fed. Appx. 651 (9th Cir. 2013).

Sebetich v. Woods, CIVIL 15-00233 LEK-BMK, 2016 WL 8710426, at

*4-5 (D. Hawai`i Jan. 29, 2016) (alterations in Sebetich).

                             DISCUSSION

I.   Prudential Standing

          The Ninth Circuit remanded this case to address

whether Barnes had prudential standing to seek a stay of the

Tehani’s sale.   Ninth Circuit Order, 2018 WL 3943018, at *1

(citing In re Point Ctr. Fin., Inc., 890 F.3d 1188, 1191–92 (9th

Cir. 2018)).   In Point Center, the Ninth Circuit stated:

               All circuits, including this one, limit
          standing to appeal a bankruptcy court order to
          “person[s] aggrieved” by the order. See, e.g.,
          Opportunity Fin., LLC v. Kelley, 822 F.3d 451,
          457 (8th Cir. 2016); Duckor Spradling & Metzger
          v. Baum Tr. (In re P.R.T.C., Inc.), 177 F.3d 774,
          777 (9th Cir. 1999). Under this prudential
          standing doctrine, only a “person aggrieved,”

                                  9
          that is, someone who is “directly and adversely
          affected pecuniarily” by a bankruptcy court’s
          order, has standing to appeal that order.
          Fondiller v. Robertson (In re Fondiller), 707
          F.2d 441, 443 (9th Cir. 1983). An order that
          diminishes one’s property, increases one’s
          burdens, or detrimentally affects one’s rights
          has a direct and adverse pecuniary effect for
          bankruptcy standing purposes. See, e.g.,
          P.R.T.C., 177 F.3d at 777.

               As we explained in Fondiller, this
          prudential standing requirement “exists to fill
          the need for an explicit limitation on standing
          to appeal in bankruptcy proceedings.” Fondiller,
          707 F.2d at 443. Bankruptcy proceedings
          invariably give rise to disputes that implicate
          the interests of many different stakeholders,
          including those who are not formally parties to
          the litigation. Id. Limiting appellate standing
          to “person[s] aggrieved” by a particular
          bankruptcy order serves the interests of judicial
          efficiency. Id.; see also In re Ray, 597 F.3d
          871, 874 (7th Cir. 2010) (“[C]ourts consistently
          have noted a public policy interest in reducing
          the number of ancillary suits that can be brought
          in the bankruptcy context so as to advance the
          swift and efficient administration of the
          bankrupt’s estate. This goal is achieved
          primarily by narrowly defining who has standing
          in a bankruptcy proceeding.”) (quoting Cult
          Awareness Network, Inc. v. Martino (In re Cult
          Awareness Network, Inc.), 151 F.3d 605, 609 (7th
          Cir. 1998)).

890 F.3d at 1191-92 (alterations in Point Ctr.).

          In its ruling in the 5/9/16 Bankruptcy Order, the

bankruptcy court stated that Barnes lacked standing to seek a

stay of the sale of the Tehani and Trailer was based on the

dismissal of Barnes’s in rem claims against the Tehani in the

Admiralty Action.   On remand, the bankruptcy court concluded


                                10
that, because of the Ninth Circuit’s reversal of the dismissal

of Barnes’s claims against the Tehani, Barnes had prudential

standing to seek a stay of the sale of the Tehani pending

appeal.    [12/14/18 Remand Decision at 5-6.]   This Court agrees

that, because of Barnes’s maritime lien against the Tehani, the

authorization of the sale of the Tehani had a potentially

detrimental effect on Barnes’s rights.   See Point Ctr., 890 F.3d

at 1191.   Therefore, it adopts the bankruptcy court’s conclusion

that Barnes had prudential standing to seek a stay of the sale

of the Tehani, pending appeal.

II.   Authorization to Sell the Tehani

            The bankruptcy court stated the 5/9/16 Bankruptcy

Order had two separate rulings: 1) authorization of the sale of

the Tehani, pursuant to 11 U.S.C. § 363(b) and (c); and 2) a

ruling that the sale would be free and clear of all liens,

pursuant to § 363(f).   The bankruptcy court concluded it clearly

lacked jurisdiction to rule that the sale would be free and

clear of Barnes’s maritime lien, based on the language of the

Admiralty Opinion.   [12/14/18 Remand Decision at 6-7.]

            In the Admiralty Opinion, the Ninth Circuit held that:

1) ”[t]he bankruptcy court lacked jurisdiction to adjudicate

Barnes’s maritime lien”; 889 F.3d at 533; and 2) even if the

bankruptcy court had jurisdiction over the Tehani, the manner in

which the bankruptcy court adjudicated the lien was improper,

                                 11
id. at 533-35.    As to the second holding, the Ninth Circuit

noted a maritime lien: 1) “accompanies the property into the

hands of a bona fide purchaser[, and] can be executed and

divested only by a proceeding in rem”; and 2) “cannot be

extinguished except through the application of admiralty law.”

Id. at 534 (citations and internal quotation marks omitted).    In

the instant case, because the bankruptcy court applied

bankruptcy law instead of admiralty law, and because Barnes

never voluntarily submitted to the bankruptcy court’s

jurisdiction of his maritime lien against the Tehani, the

bankruptcy court’s attempt to dispose of the lien had no effect.

Id. at 535.   This Court therefore agrees with and adopts the

bankruptcy court’s conclusion that the bankruptcy court lacked

jurisdiction to sell the Tehani free and clear of Barnes’s

maritime lien.

          However, the conclusion that the bankruptcy court had

jurisdiction to sell the Tehani subject to Barnes’s maritime

lien must be rejected.   While the bankruptcy court noted, in its

12/14/18 Remand Decision, that the Ninth Circuit held that the

bankruptcy court did not have jurisdiction to adjudicate

Barnes’s maritime lien, [12/14/18 Remand Decision at 7,] a

closer look at why the bankruptcy court was without jurisdiction

is instructive.   The Ninth Circuit stated:



                                 12
                The bankruptcy court lacked jurisdiction to
           adjudicate Barnes’s maritime lien because the
           admiralty court had already obtained jurisdiction
           over the Tehani. “As between two courts of
           concurrent and co-ordinate jurisdiction, having
           like jurisdiction over the subject-matter in
           controversy, the court which first obtains
           jurisdiction is entitled to retain it without
           interference, and cannot be deprived of its right
           to do so because it may not have first obtained
           physical possession of the property in dispute.”
           Moran v. Sturges, 154 U.S. 256, 283–84, 14 S. Ct.
           1019, 38 L. Ed. 981 (1894).

Admiralty Opinion, 889 F.3d at 533 (emphasis added) (footnote

and some citations omitted).   In other words, the district

court’s control over the vessel was exclusive and the later-

filed bankruptcy petition did not divest in rem jurisdiction by

the district court.   Id. at 524.

           Because the district court had exclusive control over

the Tehani, the bankruptcy court could not and did not have

jurisdiction over the Tehani during the SHR Bankruptcy

proceedings.   Thus, even though a sale of the Tehani subject to

Barnes’s maritime lien arguably would have protected Barnes’s

rights, see 12/14/18 Remand Decision at 8, the bankruptcy court

had no jurisdiction and thus could not sell the Tehani subject

to the lien.   Admiralty Opinion, 889 F.3d at 524 (“Moreover, the

automatic bankruptcy stay did not affect Barnes’s maritime lien

against the Tehani, and the bankruptcy court had no authority to

dispose of the lien through the application of bankruptcy

law.”).   This Court therefore concludes the bankruptcy court did

                                13
not have jurisdiction to authorize the sale of the Tehani,

regardless of whether the sale would be subject to Barnes’s

lien.

             Because the bankruptcy court lacked jurisdiction to

authorize the sale of the Tehani, the 5/9/16 Bankruptcy Order is

void.   See United Student Aid Funds, Inc. v. Espinosa, 559 U.S.

260, 271 (2010) (noting that “a jurisdictional error [by the

bankruptcy court] will render a judgment void”); see also In re

Sasson, 424 F.3d 864, 876 (9th Cir. 2005) (noting that “a final

judgment is void for purposes of [Fed. R. Civ. P.] 60(b)(4) only

if the court that considered it lacked jurisdiction, either as

to the subject matter of the dispute or over the parties to be

bound” (emphasis, citation, and internal quotation marks

omitted)).

             Barnes’s Appeal is therefore granted, and the 5/9/16

Bankruptcy Order is reversed.

III. Avoidance of the Sale

             The bankruptcy court’s analysis of the avoidance issue

is premised upon its conclusion that it had jurisdiction to

authorize the sale of the Tehani, as long as the sale was

subject to Barnes’s maritime lien.     [12/14/18 Bankruptcy Order

at 8-10.]    The bankruptcy court’s analysis must be rejected.

             However, this Court agrees with the bankruptcy court’s

ultimate recommendation that the district court in the Admiralty

                                  14
Case is in the best position to determine the practical effects

of this Court’s rulings regarding the sale of the Tehani.   In

recent months, Barnes has completed the arrest of the Tehani.

[Admiralty Action, Return of Warrant for Maritime Arrest, filed

3/14/19 (dkt. no. 534).]   The district court has been

considering either allowing AOE to post a bond to secure the

Tehani’s release or having the Tehani sold by the United States

Marshals Service.   See, e.g., id., Minute Order, filed 4/26/19

(dkt. no. 554).   In light of these and other recent developments

in the Admiralty Action, this Court defers to the district court

in the Admiralty Action to determine the practical effect of the

reversal of the 5/9/16 Bankruptcy Order.

                            CONCLUSION

          On the basis of the foregoing, the bankruptcy court’s

Memorandum of Decision on Remanded Issues, filed December 14,

2018, is HEREBY ADOPTED IN PART AND REJECTED IN PART.    Further,

Barnes’s appeal of the bankruptcy court’s May 9, 2016 Order

Granting Trustee’s Motion for Order (I) Authorizing Sale of Boat

and Trailer Under Bankruptcy Code § 363, and (II) Otherwise

Granting Relief, Filed on March 29, 2016, is HEREBY GRANTED and

the 5/9/16 Bankruptcy Order is HEREBY REVERSED.   This Court

DEFERS to the district court in Barnes v. Sea Hawaii Rafting,

LLC, et al., CV 13-00002 ACK-RLP, regarding the effect of the

reversal of the 5/9/16 Bankruptcy Order.

                                15
          The Clerk’s Office is DIRECTED to enter judgment and

close the case on June 6, 2019, unless a timely motion for

reconsideration is filed.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, May 22, 2019.




CHAD BARRY BARNES VS. DANE S. FIELD; CV 16-00230 LEK-KSC; ORDER:
ADOPTING IN PART AND REJECTING IN PART THE BANKRUPTCY COURT'S
MEMORANDUM OF DECISION ON REMANDED ISSUES; GRANTING APPEAL OF
THE BANKRUPTCY COURT'S MAY 9, 2016 ORDER GRANTING TRUSTEE'S
MOTION FOR ORDER (I) AUTHORIZING SALE OF BOAT AND TRAILER UNDER
BANKRUPTCY CODE § 363, AND (II) OTHERWISE GRANTING RELIEF, FILED
ON MARCH 29, 2016; AND REVERSING THE MAY 9, 2016 ORDER




                               16
